******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
HABITAT FOR HUMANITY OF COASTAL FAIRFIELD
     COUNTY, INC. v. KIM LANHAM ET AL.
                (AC 37940)
                 Alvord, Prescott and Mullins, Js.
          Argued March 2—officially released June 21, 2016


   (Appeal from Superior Court, judicial district of
Fairfield, Hon. Alfred J. Jennings, Jr., judge trial referee
  [judgment of strict foreclosure]; Hon. Edward F.
   Stodolink, judge trial referee [judgment of strict
                      foreclosure].)
  Kim Lanham, self-represented,                      the   appellant
(named defendant).
 Barbara M. Schellenberg, with whom, on the brief,
was Vincent M. Marino, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendant Kim Lanham appeals
from the judgment of strict foreclosure, rendered by
the trial court, in favor of the plaintiff, Habitat for
Humanity of Coastal Fairfield County, Inc. After
reviewing and considering the record in this case,
including the briefs and arguments of the parties on
appeal, we conclude that the court properly rendered
a judgment of strict foreclosure. There is no error.
   The judgment is affirmed and the case is remanded
to the trial court for the purpose of setting new law days.